Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to communications filed 7/23/21. Claims 1-20 have were pending in the previous action.  No claims have been cancelled. No new claims have been added.  Claims 1-9 and 12-20 have been amended.  Accordingly, claims 1-20 have been examined and are pending.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20  are rejected under 35 U.S.C. 103 as being unpatentable over Brickell et al (US 2018/0007140 A1)  in view of Ilsar et al (US 2015/0071216 A1)
Re: Claim 1. Brickell teaches  a system comprising: at least one processor; and at least one memory storing instructions which, when executed by the at least one processor, cause operations comprising:
receiving, by an intermediary device (Brickell; FIG 1 – user device 1050) and from a server (Brickell; FIG 1  - Remote Configuration Server 1090) , a configuration information (Brickell; FIG 1  - Configuration file 1070) for setup of an Internet of Things device (Brickell; FIG 1  - IOT Device 1020), the configuration information comprising an Brickell; [0033] “… user device 1050 may provide the IoT device 1020 with a network configuration and credentials for accessing the network 1080”;  [0041] ref FIG 3, “Network configuration input boxes … allow for the user to specify the normal (non-temporary) network connection parameters, such as SSID”;  [0045] “The address of the remote configuration server may be provided in the configuration file”)  
establishing, by the intermediary device and after receiving the configuration information, a second connection to a second wireless network […] (Brickell: :[0044] ref  FIG 4 Connect to Temporary Network ; [0052] ref FIG 8)  [and] switching, by the intermediary device, from the initial connection to the second connection to the second wireless network […] (Brickell:[0044] ref  FIG 4 Connect to Temporary Network ; [0052] ref FIG 8;)
storing, by the intermediary device, the first configuration information in a context of a browser of the intermediary device; (Brickell: [0035]  user device 1050 using a browser downloads configuration file 1070 from remote configuration server; [0039] IOT configuration done through a browser on the user device 1050  “e.g., the IoT device 1020 is configured using an onboard webserver that serves configuration pages…”) 
providing, by the intermediary device including the browser storing the context (Brickell: [0035]; [0039]) over the second connection to the second wireless network, the first configuration information to the Internet of Things device (Brickell: [0037] IOT device 1020 receives configuration from user device through temporary network 1030; [0039] Once the IoT device 1020 is connected to the temporary network 1030 configuration may be done through user device 1050)
a “non-temporary”] network . (Brickell: [0041]-[0042] ref FIG 3, Network configuration includes “specify[ing] the normal (non-temporary) network connection parameters; … once the non-temporary network configuration is loaded, the IoT device will transition from the temporary network to the non-temporary network …”; [0079], [0086], [0095].  [0102]: configuration received by the IOT device includes a “network configuration”, IOT device leaves the temporary network and “connect[s] to a network described by the network configuration”)
the at least one server is accessed [from the “non-temporary”network] to receive a second configuration information providing additional configuration information for the Internet of Things device (Brickell: [0033] Temporary network 1030 may provide connectivity to network 1080 to one or more devices such as IoT device 1020. IoT device 1020 and user device 1050 …  may communicate with remote configuration server 109  ; After the optional authentication, user device 1050 may provide the IoT device 1020 with a network configuration and credentials for accessing the network 1080.  In another embodiment, after the optional authentication, the user device 1050 may serve as a relay to allow the IoT device to connect to a remote configuration server 1090.; [0042] “… configuration [saved] to the datastore of the remote configuration server for loading onto the IoT device… once the non-temporary network configuration is loaded, the IoT device [may] transition from the temporary network to the non-temporary network to complete the configuration”; [0058] ref FIG 11 Remote configuration server 11090  … features a database 11096 which stores temporary 
Brickell does not explicitly teach:
(i) wherein the second wireless network is provided by the Internet of Things device (establishing, by the intermediary device … a second connection to a second wireless network provided by the Internet of Things device; [and] switching, by the intermediary device … to the second connection to the second wireless network provided by the Internet of Things device) 
 (ii) wherein providing the configuration information to the Internet of Things device causes the Internet of Things device to automatically establish a first connection to the first wireless network. 
 (iii)  the at least one server is accessed [from the first connection] to receive a second configuration information …;
Ilsar teaches: 
(i) establishing, by the intermediary device … a second connection to a second wireless network provided by the Internet of Things device; [and] switching, by the intermediary device … to the second connection to the second wireless network provided by the Internet of Things device   (Ilsar:  [0094] “… device in the onboarding mode may enter a Software-enabled Access Point (SoftAP) mode in which a wireless client antenna may work as both the access point and the client (e.g., software on the device may create a wireless or portable hotspot that other wireless devices in the vicinity can use”; FIG 9A)
to the first wireless network. (Ilsar: [0102] ref FIG 11 “… onboardee device may attempt to connect to the personal AP using the received personal AP information at block 1115” ; [0116]-[0118] ref FIG 13 – onboardee connects to local wireless network) [and] (iii)  the at least one server is accessed from the first connection to receive a second configuration information …;(Ilsar: [0102] ref FIG 11 block 1115; [0116]-[0118] ref FIG 13)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ilsar re: providing a configuration file over a second wireless network provided by the IOT device and automatically connecting to the first network based on the configuration file, with those of Brickell re: sending configuration information over a “temporary” wireless network including identification of a “non-temporary” network (Brickell: FIG 11 network 1080) with which to connect to the remote server (Brickell: FIG 11 server 1090) since Ilsar explicitly teaches configuring the IOT device and connecting in this manner and since doing so “streamline[s]” the process of onboarding multiple IOT devices  (Ilsar: [0104]) 
Claims 12 and 20 do not teach or define any new limitations above claim 1.  Therefore similar reasons for rejection apply. 
Re: Claim 2, Brickell teaches the system of claim 1, wherein automatically establishing the first connection to the first wireless network comprises receiving, at the Internet of Things device, the configuration information over the second connection to the second wireless network  (Brickell: [0037] IOT device 1020 receives configuration 
Brickell does not explicitly teach:
attempting, by the Internet of Things device and in response to receiving the configuration information, to establish the first connection to the first wireless network without user intervention
Ilsar teaches:
attempting, by the Internet of Things device and in response to receiving the configuration information, to establish the first connection to the first wireless network without user intervention (Ilsar:  : [0102] ref FIG 11 “… onboardee device may attempt to connect to the personal AP using the received personal AP information at block 1115” ; [0116]-[0118] ref FIG 13 – onboardee connects to local wireless network) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ilsar re: the IOT device automatically connecting to the “first” network based on the received configuration file with those of Brickell re: sending configuration including identification of a “non-temporary” network with which to connect since Ilsar explicitly teaches configuring the IOT device and connecting in this manner. 
Claim 13 does not teach or define any new limitations above claim 2. Therefore similar reasons for rejection apply.
Re: Claim 3, Brickell teaches the system of claim 1, wherein the configuration information is generated at the server in response to receiving, from the intermediary Brickell  [0041] ref FIG 3, “Network configuration input boxes, such as 3010-3020 allow for the user to specify the normal (non-temporary) network connection parameters, such as SSID”)  
Claim 14 does not teach or define any new limitations above claim 3. Therefore similar reasons for rejection apply.
Re: Claim 4, Brickell teaches the system of claim 1, wherein the operations further comprise: providing, by the intermediary device and to the server, a request for the configuration information, wherein the first configuration information is received in response to the request (Brickell: [0032] “.. the user device 1050 may employ a configuration application 1060 which may be preloaded with or may download a configuration file 1070 (e.g., from the remote configuration server 1090); [0034] “Remote configuration server may … provide the configuration file 1070 to configuration application 1060) .
Claim 15 does not teach or define any new limitations above claim 4. Therefore similar reasons for rejection apply.
Re: Claim 5, Brickell teaches the system of claim 4, wherein the request is provided in response to detecting, via a user interface at the intermediary device, a selection of the configuration information (Brickell: [0041] ref FIG 3)
Claim 16 does not teach or define any new limitations above claim 5. Therefore similar reasons for rejection apply.
Re: Claim 6, Brickell teaches the system of claim 1, wherein the operations further comprise:  
Brickell  [0047] ref FIG 5 “Th[e] desired configuration may … be sent to the IoT device upon establishing a connection between the IoT device and the remote configuration server;  [0058]-[0059]  ref  FIG 11  “… configurations created by the user devices […] downloaded [over network 11080] to one or more IoT devices once those IoT devices connect to the remote configuration server 11090” )
wherein receiving the one or more additional configuration information enables the Internet of Things device to establish a third connection to any of the one or more additional wireless networks (Brickell [0133]-[0135], [0141]-[1043]: Configuration server “establishes a communication session with the IoT device over the network and a temporary network … and configures the IoT device over the network and the temporary network using the desired configuration … [which] includes a second network configuration) 
Re: Claim 7. Brickell teaches the system of claim 1, wherein the operations further comprise: 
receiving, at the intermediary device and from the Internet of Things device, communication settings and/or capabilities for the Internet of Things device (Brickell: [0050] ref FIG 8 IOT device “product information”; [0110] user device receives IOT device information)
Brickell: [0050] ref FIG 8 “too-be-created” temporary network) ; and transmitting, by the intermediary device and to the server in response to detecting that the second wireless network is unavailable, the communication settings and/or capabilities for the Internet of Things device (Brickell: [0050] ref FIG 8 user device sends IOT device information to configuration server;  [0110] configuration server receives IOT device information from user device)
Re: Claim 8. Brickell teaches the system of claim 1, wherein the operations further comprise:  
receiving, at the Internet of Things device one or more configuration information [ … and]  establishing, by the Internet of Things device, a third connection to a third wireless network [ …];   (Brickell [0133]-[0135], [0141]-[1043]: Configuration server “establishes a communication session with the IoT device over the network and a temporary network configured according to the temporary network configuration; and configure[s] the IoT device over the network and the temporary network using the desired configuration …. wherein the desired configuration includes a second network configuration) 
Brickell does not explicitly teach:
(i) receiving, at the Internet of Things device one or more configuration information for setup of a plurality of Internet of Things devices
(ii)  establishing, by the Internet of Things device, a third connection to a third wireless network provided by another Internet of Things device of the plurality of Internet of Things devices  and 

(iv) wherein providing the one or more configuration information to the other Internet of Things device causes the other Internet of Things device to establish a fourth connection to the first wireless network or another wireless network indicated by the one or more configuration information
Ilsar teaches:
(i) receiving, at the Internet of Things device (Ilsar : [0052] ref FIGs 1A-C, IoT SuperAgent 140 ; [0058] ref FIG 1E  IoT SuperAgents  140 A,B)  one or more configuration information (Ilsar : [0099] ref FIG 10 onboarder receives SoftAP information [0111] ref  FIG 12  “At 1210, the onboarder device receives updated network configuration parameters …” )  for setup of a plurality of Internet of Things devices (Ilsar:  [0104], [0110] ref FIG 12   “mass re-onboarding”) 
(ii)  establishing, by the Internet of Things device, a third connection to a third wireless network provided by another Internet of Things device of the plurality of Internet of Things devices (Ilsar: [0094] “… device in the onboarding mode may enter a Software-enabled Access Point (SoftAP) mode…”;: [0099] ref FIG 10, onboarder device “connect[s] to the SoftAP that corresponds to the onboardee device (e.g., as a client)…”);  and 
(iii) providing, by the Internet of Things device and over the third wireless network, the one or more configuration information to the other Internet of Things device (Ilsar : [0099] ref FIG 10 “… onboarder device may transfer an SSID, authentication credentials … and/or an authentication type associated with the personal AP to the 
(iv) wherein providing the one or more configuration information to the other Internet of Things device causes the other Internet of Things device to establish a fourth connection to the first wireless network or another wireless network indicated by the one or more configuration information (Ilsar: [0096] ref FIG 9A, onboardee attempts to connect to personal AP; [0102] ref FIG 11”onboardee device … attempt[s] to connect to the personal AP using the received personal AP information at block 1115”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ilsar re: “mass (re-) onboarding” of IOT devices (Ilsar: [0104]; [0110]) with those of Brickell re: configuration of IOT devices  in order to “streamline” the process of onboarding multiple IOT devices  (Ilsar: [0104]) 
Claim 19 does not teach or define any new limitations above claim 8.  Therefore similar reasons for rejection apply. 
Re:  Claim 9 Brickell teaches the system of claim 1,  wherein establishing the first connection to the first wireless network comprises: terminating, at the Internet of Things device and in response to receiving the configuration information, the second wireless network (Brickell: [0079], [0086], [0102]: configuration received by the IOT device includes a “network configuration”, the IOT device leaves the temporary network and “connect[s] to a network described by the network configuration”) 
Brickell does not explicitly teach:

Ilsar teaches:
transmitting, by the Internet of Things device and to an access point of the first wireless network, a request to join the first wireless network (Ilsar:  [0095] ref FIG 9A, [0098] ref FIG 9B:  onboardee device attempts to join personal Wi-Fi network)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ilsar re: joining the first wireless network with those of Brickell re: connecting with the first network since Ilsar explicitly teaches connecting in this manner and in order to “streamline” the process of onboarding multiple IOT devices  (Ilsar: [0104]) 
Re: Claim 10. Brickell teaches the system of claim 1, wherein the first wireless network comprises a Wi-Fi network provided by a Wi-Fi access point (Brickell: [0052], FIG 1) 
Ilsar teaches: 
wherein the intermediary device comprises a user equipment (Ilsar: [0078] ref FIG 5)  [and]  wherein the second wireless network comprises another Wi-Fi network provided by the Internet of Things device.( Ilsar:  [0094] “… device in the onboarding mode may enter a Software-enabled Access Point (SoftAP) mode in which a wireless client antenna may work as both the access point and the client (e.g., software on the device may create a wireless or portable hotspot that other wireless devices in the vicinity can use”; FIG 9A)
Ilsar: [0104]) 
Re: Claim 11.  Brickell teaches the system of claim 1, wherein the first wireless network comprises a wireless local network provided by an access point, (Brickell: [0052], FIG 1)
Ilsar teaches:
wherein the second wireless network comprises a hotspot provided by the Internet of Things device (Ilsar:  [0094] “… device in the onboarding mode may enter a Software-enabled Access Point (SoftAP) mode in which a wireless client antenna may work as both the access point and the client (e.g., software on the device may create a wireless or portable hotspot that other wireless devices in the vicinity can use”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ilsar re: a hotspot provided by the IOT device for configuring the device with those of Brickell re: sending configuration information to the IOT device over a “temporary” network since Ilsar explicitly teaches configuring the IOT device in this manner in order to “streamline” the process of onboarding multiple IOT devices  (Ilsar: [0104]) 



Response to Arguments
Applicant’s arguments filed 7/23/21have been considered but are moot based on the grounds of rejection herein.  In particular it is noted that the features upon which applicant relies are newly added limitations which were not recited in the claims as previously presented (i.e Independent claims 1, 12 and 20 (i) storing, by the intermediary device, the first configuration information in a context of a browser of the intermediary device; [and] providing, by the intermediary device including the browser storing the context the first configuration information …; (ii) switching, by the intermediary device, from the initial connection to the second connection to the second wireless network provided by the Internet of Things device; (iii) establish[ing] a first connection to the first wireless network from which the at least one server is accessed to receive a second configuration information providing additional configuration information for the Internet of Things device.).  Applicant’s arguments are considered here only insofar as they relate to the current office action.  Specifically, re: rejection of independent claims 1, 12 and 20 : 
Applicant argues:
(1)  Brickell's user device/smartphone merely provides network access [emphasis added]… for the IoT devices,  Brickell's user device would have no reason to use a browser's context to store an initial configuration, much less the claim 1 "storing, by the intermediary device, the first configuration information in a context of a browser of the intermediary device." (Rem. p.13) 
 (2)  Brickell user device/smartphone provides network access in the form of the WiFi network 1030 and the Internet 1080 access to the remote configuration server 130. 
(3)  Brickell's user device provides the WiFi network for the IoT devices. As such, Brickell fails to disclose or suggest at least the claim 1 "establishing, by the intermediary device and after receiving the first configuration information, a second connection to a second wireless network provided by the Internet of Things device." (Rem. p. 14)
(4) As Brickell's user device stays in the connection between the IoT device and remote configuration server to provide network access to the IoT devices, Brickell also fails to disclose or suggest … the Internet of Things device […]  automatically establish[ing] a first connection to the first wireless network from which the at least one server is accessed to receive a second configuration information providing additional configuration information for the Internet of Things device." (Rem. p. 14)
(6)  Ilsar generally discloses on-boarding IoT devices but does not cure the above-noted efficiencies of Brickell. (Rem. p. 14)
Examiner respectfully disagrees:
Re: (1) & (2)  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are newly added limitations which were not recited in the claims as previously presented (i.e (1) storing, by the intermediary device, the first configuration information in a context of a browser of the intermediary device (2)"switching, by the intermediary device, to the second connection to the second wireless network provided by the Internet of Things device.") and thus Applicant’s arguments on this point are moot .  Nevertheless, Examiner notes that, as discussed re: claims1 and 2,  the user (intermediary) device provides configuration information used by the IOT device to connect to the remote configuration server and thus does in fact  “store the first configuration information …”  and  switch from receiving the configuration information from the remote server via the first network connection to the configuring the IOT device via the second network connection. 
Re: (3) & (4)  In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In particular Examiner notes that Ilsar, not Brickell, was cited for teaching the claimed limitations wherein the second wireless network is  provided by the Internet of Things device and establishing a first network connection to the first wireless network  as discussed re: claim 1.
Re: (5) Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.



Citation of relevant prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure re: configuring IOT devices over a wi-fi network  
Ilsar et al (US 2015/0023183 A1) (Abstract: The disclosure relates to using discoverable peer-to-peer (P2P) services to remotely “onboard" headless devices over a Wi-Fi network. In particular, an onboardee device may enter an onboarding mode in which the onboardee device becomes a Wi-Fi access point (AP) and an onboarder device connected to a private Wi-Fi network may discover the onboardee device and establish a secured session to engage with the P2P services running thereon; [0009] – [0011]; [0049]; [0072] ref FIG 5; ; [0091]-[0092] ref FIG 9A; FIGs 1A-1D) 
Gupta et al (US 20190200405 A1) (Abstract; [0006]; [0011]-[0012] “.. onboarding server … receive[s] the [IoT device] identifier from the at least one IoT device to via the temporary connection, allowing the onboarding server to transmit the configuration setting to the at least one IoT device based on a positive matching of the identifier with a preconfigured set of identifiers … the onboarding server … receiv[ing] an indication from the at least one IoT device in an event the at least one IoT device stores the configuration”; ; [0030] “… the configuration setting of the IoT device (130) includes, includes, but not limited to, a service set identifier of the IoT device (130) … the configuration setting for each of the IoT device [130] may be generated/created by the onboarding server (110); [0041]; [0058]; [0087] ref FIG 6, “the IoT device (130) may attempt to establish the permanent connection with the access point (120) via the wireless network (140), steps 608ato 608d; FIGs 2, 4)
Spencer  et al (US 2016/0037436 A1)  (Abstract: Methods and systems for the distributed bulk onboarding of devices onto a Wi-Fi network are provided; [0029]-[0031]; [0091]; [0109]; FIGs 8A, 9, 10)
Barathalwar (US 2016/0037445 A1) ([0022]-[0025] ref FIG 2 - Soft Access Point 236 of smartphone 230; [0031] “… SSID of the smartphone's Wi-Fi soft access point 236 is a known unique personal network identifier which the 
connection network) may be used to transfer connectivity information for the primary network connection ( e.g., another personal, local, or wide area network, such as an access point hosted Wi-Fi network) …
Hershberg et al US 20150071052 A1  (Abstract: An onboarder device receives updated network credentials for a primary local wireless network, establishes a recovery local wireless network, and sends the updated network credentials to the one or more user devices via the recovery local wireless network. An onboardee device detects a loss of connectivity to a primary local wireless network, connects to a recovery local wireless network, wherein credentials for the recovery local wireless network were received during an onboarding process to the primary local wireless network, receives updated network credentials for the primary local wireless network via the recovery local wireless network, and reconnects to the primary local wireless network using the updated network credentials.; [0039] ref FIG 1A; [0063] ref FIG 2A
Gilson et al (US 2017/0279653 A1) (Abstract: Illustrative aspects described herein relate to assisting wireless devices, such as dependent devices, in connecting to an access point or associated wireless network. [0049]-[0050] ref FIG 4; [0053]; [0055]; [0058]-[0059] ref FIG. 5; [0075] ref FIG 8; FIGs 11A-C)
Kim et al (US 2017/0094706 A1) (Abstract: The present disclosure relates to setup of IoT network devices, and specifically to setup of multiple similar IoT devices at substantially the same time using joint authentication.; [0107], [0109]-[0110] ; [0115]; [0151]; FIGs 6, 7)
Park et al (US 2018/0343552 A1)(Abstract: The present disclosure relates to a sensor network, Machine Type Communication (MTC), Machine-to-Machine (M2M) communication, and technology for Internet of Things (IoT). The present disclosure 
Scott et al (US 2015/0124968 A1)(Abstract  Securely joining a secure wireless communications network is described …. In various embodiments, a temporary wireless network is established between a new joiner device and a second wireless communications device which is already a member of a secure […] wireless network …. the temporary wireless network is cancelled once the new joiner device becomes a member of the secure […] wireless network.[0037]. The hub 200 receives 316 (or detects the presence of) the new joiner on the first secure wireless network and terminates 318 the second secure wireless network …. the new joiner may use the second secure wireless network to explicitly signal to the hub that it has received the credentials. This may happen before the new joiner has joined the first secure wireless network so that the second secure wireless network may be terminated before the new joiner becomes part of the first secure wireless network. Optionally the new joiner sends 320 a description of itself to the hub 200 over the first secure wireless network and the hub 200 carries out further configuration 322 of the first secure wireless network with respect to the new joiner)  
Goluboff (US 20150146706 A1) ABSTRACT:  A system and apparatus for remotely provisioning and operating a headless WiFi device is described that provides for provision of the headless WiFi device so as to connect the headless WiFi device to a network, and provides for remote control of the headless WiFi using a mobile device or a monitoring computer. A direct WiFi connection may be established between the mobile device and the headless WiFi device through a software WiFi access point, or, once the headless WiFi device is provisioned onto a network, a network connection may be established. Once established, the connection may switch between the direct connection and the network connection without providing an indication to a user   [0065] ref FIG 1 "... the connection between the headless WiFi device 20 and the mobile WiFi device 15 may switch between the SoftAP 40 and the network access points 30, as needed
Oczkowski et al (US 10148495 B1)  (Abstract:Techniques are described for presenting data received from a headless device in an application served from  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SHAW whose telephone number is (571)270-5643.  The examiner can normally be reached on Monday-Friday 11am-5pm.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT A SHAW/Examiner, Art Unit 2455 

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455